Citation Nr: 0944083	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-14 910	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for left foot gout.

4.  Entitlement to service connection for right foot gout.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1980 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As support for his claims, the Veteran testified at a 
videoconference hearing in June 2009 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  
During the hearing he withdrew his claims for service 
connection for hypertension, Type II Diabetes Mellitus, colon 
cancer, and morbid obesity.  He confirmed this, in writing, 
in a statement later received in July 2009.  38 C.F.R. § 
20.204 (2009).

Also in July 2009, the Veteran submitted additional evidence 
and waived his right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304 (2009).

The Board is remanding the claims for left and right foot 
gout to the RO via the Appeals Management Center (AMC) for 
further development and consideration, while going ahead and 
deciding the claims for low back and cervical spine (neck) 
disorders.


FINDING OF FACT

The Veteran does not currently have disability from a low 
back or cervical spine (i.e., neck) disorder.  




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
his military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.  A cervical spine (neck) disorder also was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2005, 
prior to initially adjudicating his claims in the November 
2005 decision at issue in this appeal.  The letter informed 
him of the evidence required to substantiate his claims and 
of his and VA's respective responsibilities in obtaining 
supporting evidence.  And as for the Dingess requirements, 
since the Board is denying his claims for service connection, 
the downstream disability rating and effective date elements 
of these claims are ultimately moot.  So not providing notice 
concerning the downstream elements of these claims is non-
prejudicial, i.e., harmless error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), VA and identified 
private treatment records.  Therefore, the Board is satisfied 
the RO has made reasonable efforts to obtain any identified 
medical records regarding these particular claims for low 
back and cervical spine (neck) disorders.  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of these claims that has not been 
obtained.  

The Board additionally finds that a VA compensation 
examination is not needed to fairly decide these claims, as 
the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  It is significant that the 
Veteran's STRs and post-service medical records are 
unremarkable for any current diagnosis of a low back or 
cervical spine disorder.  VA is not obligated to provide an 
examination for a medical nexus opinion in this circumstance.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The 
Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Low Back 
and Cervical Spine (Neck) Disorders

The Veteran alleges he has neck and back pain that is 
attributable to his service.  He contends he injured his neck 
and lower back in a motor vehicle accident (MVA) during 
active duty, in January 1981, while stationed at Camp Casey 
in South Korea.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2009).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD, i.e., arthritis) will be presumed to have been incurred 
in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Unfortunately, most fatal to these claims is that there 
simply is no medical evidence confirming the Veteran has 
current disability from either a low back disorder or 
cervical spine disorder.  As mentioned, proof of current 
disability is perhaps the most fundamental requirement for 
establishing entitlement to service connection.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation only may be awarded to 
an applicant who has disability on the date of his 
application, not for past disability).  See, too, Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in 
the absence of proof of current disability, there can be 
no valid claim since service connection presupposes a current 
diagnosis of the condition claimed).  See also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of current disability is satisfied when the 
claimant has disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
and that he may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).  
Here, though, there is no such evidence or indication.

As mentioned, the Veteran asserts he suffers from low back 
and neck pain.  But mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition, is not generally 
considered a disability and cannot substantiate a claim for 
service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Veteran is certainly competent, even as a layman, to 
comment on any symptoms within his five senses, especially 
that involving his back and neck pain.  On the other hand, he 
is not competent to provide a probative opinion concerning 
the appropriate diagnosis of the underlying conditions 
causing his pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  



Concerning this, the Veteran's post-service private medical 
records are completely unremarkable for any documented 
complaint, treatment, or diagnosis of a low back or cervical 
spine (neck) disorder.  Rather, the competent evidence of 
record specifically discounts the notion of an existing low 
back or cervical spine disorder.  After complaining of neck 
pain following an October 1995 MVA (an accident, 
incidentally, which occurred many years after the Veteran's 
military service ended), a private physician, Dr. P.W., found 
no evidence of fracture, abnormality or spondylolisthesis of 
the cervical spine.  And following yet another MVA in 
September 2003 (also long after the Veteran's military 
service had ended), the Veteran complained of lower back 
pain, but a private physician, Dr. J.P., only diagnosed the 
Veteran with musculoskeletal pain - without indication of 
any underlying low back disorder.  And in any event, to the 
extent he was experiencing that pain, it was attributed to 
his then recent MVA, not to his military service.  Dr. J.P. 
noted that X-rays of the Veteran's lumbar spine were 
negative.  A more recent March 2005 VA treatment record also 
notes that an X-ray of the Veteran's spine was negative for 
abnormalities.  

In fact, no doctor has ever provided a clinical diagnosis 
that the Veteran has a low back or cervical spine (neck) 
disorder, so obviously there is no possible means of 
attributing a non-existent condition to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Moreover, despite his contentions to the contrary, the 
Veteran's STRs are completely unremarkable for any complaint, 
treatment, or diagnosis of either a low back or cervical 
spine (neck) disorder during service, providing highly 
probative evidence against his claims.  Indeed, his STRs fail 
to confirm the reported account of a MVA in service with 
resulting injuries to his low back and neck.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  

In addition, the lapse of so many years between claimed back 
and neck pain in service and the first documented complaints 
of back and neck pain over a decade later provides highly 
probative evidence against these claims.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).  

Further, there also is no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is not a 
documented history of complaint or treatment, not to mention 
diagnosis, of a low back or cervical spine disorder, either 
in service or until many years after.  

As a layman, the Veteran generally is not competent to give a 
probative opinion on a diagnosis or etiology of a disorder, 
especially when, as here, there is contradictory medical 
evidence of record.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson generally is not capable of opining 
on matters requiring medical knowledge").  But, as mentioned, 
he is competent even as a layman to report symptoms of pain 
in his neck and back.  Still, this competent evidence of pain 
is insufficient to establish a diagnosed underlying disorder 
or etiological link to his military service, especially given 
the significant passage of so many years in any documentation 
of his complaints of pain until over a decade following 
service.  And most importantly, no physician of record has 
associated the Veteran's low back and neck pain with a 
diagnosed, underlying low back or neck disorder, let alone 
attributed any back or neck pain to trauma during service, 
such as from MVA injury.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Furthermore, the Veteran's competency to make this claim must 
be distinguished from the weight and credibility of his lay 
testimony, which are factual determinations going to the 
ultimate probative value of this evidence.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Thus, even were the Board to assume the competency 
of his assertions of etiology to a MVA in service, his 
statements nonetheless lack credibility due to lack of 
corroboration by the record.  A review of his claims file 
does not confirm any MVA in service, which undercuts the 
credibility of his assertions that he had a truck accident 
during service that caused his current back and neck pain.  
Instead, he has had MVAs since service and a workplace 
accident, which, according to the records of his evaluation 
and treatment immediately after those accidents, are the most 
likely alternative sources of his current low back and neck 
pain.  To the extent his claimed low back and neck pain is 
traumatic in origin, there is no competent and credible, 
i.e., ultimately probative, evidence indicating the trauma 
occurred during or coincident with his military service, 
including in the manner alleged, as opposed to in incidents 
long after his service had ended.  Id.  

So, simply stated, the medical record outweighs the Veteran's 
personal belief that he has low back and cervical spine 
disorders due to his military service.  Thus, absent current 
disability, service connection for low back and cervical 
spine disorders cannot be granted.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for either a low back 
or cervical spine disorder.  So there is no reasonable doubt 
to resolve in the Veteran's favor, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

The claim for service connection for a low back disorder is 
denied.

The claim for service connection for a cervical spine (neck) 
disorder is denied.


REMAND

The Veteran asserts he developed gout in his feet from long 
road marches while on active duty in South Korea.  Before 
addressing these remaining claims, however, the Board finds 
that additional development is required.  Specifically, there 
is a need to obtain outstanding private treatment records for 
these claimed conditions, as the Veteran indicated during his 
recent videoconference hearing with the Board.  

A review of the Veteran's STRs shows a diagnosis of arthritis 
of the feet in June 1983.  But the exact nature of the 
evaluation and treatment he has received for his feet since 
service, including for gout or arthritis, remains unclear.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA 
is required to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

If after making such reasonable efforts VA is unable to 
obtain all of the relevant records sought, VA must so notify 
the claimant.  Id.  This notice must identify the records not 
obtained, explain the efforts made to obtain them, and 
describe any further action VA will take on the claim.  Id.  
VA regulation clarifies that "reasonable efforts" will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  
38 C.F.R. § 3.159(c)(1) (2009).

In this case, during his recent June 2009 videoconference 
hearing, the Veteran indicated that he has received post-
service treatment and diagnoses of a bilateral foot disorder, 
including gout and arthritis, from a private podiatrist.  The 
Veteran identified this podiatrist as Dr. B., in Birmingham, 
Alabama, also indicating he has received treatment from this 
podiatrist at various times since 1989.  See videoconference 
hearing transcript, at 12-13.  Unfortunately, however, it 
does not appear the RO has attempted to obtain these 
treatment records, although they are pertinent to the 
Veteran's claims for service connection for gout in his feet.  
So attempts must be made to obtain these treatment records 
before deciding these claims, to comply with the duty to 
assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Contact the Veteran and ask that he complete 
and return the necessary authorization (VA Form 
21-4142) for VA to obtain the medical treatment 
records from Dr. B. in Birmingham, Alabama, dated 
from approximately 1989 to the present, and any 
other outstanding private treatment records.  Ask 
the Veteran to assist in obtaining these records 
by providing the relevant dates of treatment, 
names of the treating physicians, phone numbers 
and addresses, or by himself providing these 
treatment records if, for example, he has them in 
his personal possession.  If he provides a 
completed release form authorizing VA to obtain 
these confidential treatment records, then attempt 
to obtain them with at least one follow-up request 
if no reply is received.  See 38 C.F.R. § 
3.159(c)(1) (2009).

2.	Then readjudicate the claims for gout in 
light of any additional evidence.  If these claims 
are not granted to the Veteran's satisfaction, 
send him a SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


